Citation Nr: 0711210	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  06-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
lower extremity injury. 

2.  Entitlement to service connection for residuals of a back 
injury. 

3.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure during service.  

4.  Entitlement to service connection for hypertension, to 
include as due to a lung disorder due to asbestos exposure 
during service.  

5.  Entitlement to service connection for a heart disorder, 
to include as due to a lung disorder due to asbestos exposure 
during service.  
.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and M.G. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois (hereinafter RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in March 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


REMAND

Based on argument presented by the veteran's representative 
in January 2007 and at a hearing before the Board in February 
2007, as well as a review of the claims file, the Board 
concludes that further VA examinations are necessary in this 
case in order to comply with the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran testified that the he injured his back and left 
lower extremity during service when he fell on a slippery 
gang plank after carrying heavy ammunition.  The service 
medical records reflect treatment for a "sore back" in 
January 1953 and a swollen ankle (not specified as to whether 
it was the left or right) in July 1953.  A February 2004 
private clinical noted that the veteran had a "very 
noticeable mass of bone" in the left ankle shown by x-ray 
and clinical palpation over the lateral malleolus.  The 
examiner noted that the veteran reported that he received 
this injury in 1953 in the Navy when he slipped and fell from 
a ramp when he was loading ammunition.  The post service 
evidence also reflects extensive treatment for a back 
disability, to include a lumbar laminectomy at L4-L5, with 
diskectomy in February 2000.  Given this evidence, a VA 
examination that includes a medical opinion as to whether the 
veteran has a current left lower extremity and back 
disability as a result of service is necessary.  38 C.F.R. 
§ 3.159.

An August 2004 computerized tomography scan demonstrated an 
unchanged left intrapleural lipoma with associated 
compressive atelectasis and a new punctate nodule in the 
anterior segment of the left upper lobe.  A March 2005 VA 
examination, which resulted in a diagnosis of obstructive 
lung disease, did not include an opinion as to whether the 
veteran had a lung condition was a result of service, to 
include exposure to asbestos therein.  With regard to the 
issue of whether the veteran was exposed to asbestos during 
service, service personnel records document service aboard 
the U.S.S. Orion.  Further, the veteran contends that he has 
a lung disorder that is related to exposure to lead paint.  
The Board finds that the veteran must be afforded a VA 
examination to determine if any lung disorder is the result 
of asbestos exposure or lead paint exposure.  

As it is contended that the veteran has developed 
hypertension and a heart disorder as a result of a lung 
disorder, the Board finds these issues to be inextricably 
intertwined with the claim for service connection for a lung 
disorder.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As 
such, the adjudication of these issues must be deferred.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examinations to determine 
the etiology of any left lower leg 
disorder and back disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed left lower leg disorder and 
back disorder found is related to the 
veteran's active duty service.  The 
examiner must also state whether any left 
lower leg disorder and back disorder is 
due to or aggravated by any 
service-connected disorder.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any lung disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical records, 
the examiner must state whether any 
diagnosed lung disorder found is related 
to the veteran's active duty service, to 
include as due to exposure to lead paint 
or asbestos.  After a review of the 
evidence of record, the examiner must 
provide an opinion as to the etiology of 
any asbestos-related lung disability 
found.  Specifically, the examiner must 
provide an opinion as to whether any 
asbestos-related lung disability found is 
related to his military service or to his 
post service employment.  If it is 
determined that the veteran has a lung 
disorder as a result of service, the 
examiner must provide an opinion as to 
whether hypertension or a heart disorder 
is etiologically related to such a lung 
disorder, to include by way of 
aggravation.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



